Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election of compound of Formula I, wherein R = branched C10 alkyl; X = potassium; and a = 10 ethylene oxide; b = 5 propylene oxide; m = 1&2; n = 1&2; and Diuron as the pesticide as the species in the reply filed on 08/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 11, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-5, 7-10, and 12-17, 19-20 are examined herein on the merits so far as they read on the elected species. 
Upon further consideration search has been expanded to include compounds wherein R is a linear or branched C10-C13 alkyl group; a, b are in instant claims 3, 4; X is K or H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morvan et al. (US 20100069272, PTO-892).
	Morvan et al. discloses aqueous composition comprising a surfactant of formulae (I) and/or (II) wherein the surfactant is similar to/same as instant molecules of Formula (I). See claim 31; for example in Formulae below R can be isotridecyl, x can be 0 to 20 (instant b), y can be 1 to 10 (instant a), M can be H, K, see claims 19, 29, para [0038]; para [0041]. It is taught that M is H, Na, or K i.e teaches instant X = K, H. It is taught that 

    PNG
    media_image1.png
    80
    395
    media_image1.png
    Greyscale

Morvan et al. does not explicitly teach employment of formulae (I) and (II), wherein M is K, H; R is isotridecyl; x is 5 to 15 (instant b), y is 7 to 20 (instant a) in the aqueous composition. 
It would have been obvious to a person or ordinary skill in the before the effective filing date of the claimed invention to employ formulae (I) and (II), wherein M is K, H; R is isotridecyl; x is 5 to 15 (instant b), y is 7 to 20 (instant a) in the aqueous composition because Morvan teaches compounds of formula (I) and formula (II) which encompass/read on instant compounds of Formula (I), and Morvan teaches an aqueous composition comprising Formulae above wherein R can be isotridecyl; M can be H, Na, or K; Morvan teaches that x can be from 0-20, y can be from 1 to 10 i.e x, y can be optimized.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize parameters or employ compounds of formula (I), formula (II) with x, y i.e a and b as in instant claims 3, 4 because Morvan teaches that x can be from 0-20, y can be from 1 to 10 i.e x, y can be optimized.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize parameters such as mole ratio of 

2) Claims 12, 13, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morvan et al. (US 20100069272, PTO-892) as applied to claims 1-5, 7-10 above, and further in view of Girardeau et al. (US 4,912,245, PTO-1449).
Morvan et al. is applied as discussed above.
Morvan et al. does not teach the employment of the mixture of surfactants phosphate monoalkyl ester of formula (I), phosphate dialkyl ester of formula (II) for formulation of active substance such as agrochemicals such as atrazine, diuron. 
Girardeau et al. teaches surfactant composition containing a mixture of at least one polyoxyalkylenated phosphoric acid monoester and at least one polyoxyalkylenated phosphoric acid diester. See abstract; see column 1, lines 48-67, monoester of formula I and diester of formula II (which are similar to phosphate esters taught by Morvan). It is taught that the surfactant compositions are useful to obtain aqueous suspensions for insoluble active substances. See abstract; column 1, lines 5-21. It is taught that the surfactants compositions therein is useful in the formulation of active substances such as herbicides which include atrazine, diuron. See EXAMPLE 6, column 8; column 4, lines 42-65.


3) Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al. (US 6,024,788, PTO-892).
Tomioka et al. teaches asphalt composition comprising asphalt and an asphalt additive comprising at least one compound which are mono and dialkyl phosphate esters
having formula (I), (II) or (III). See structures below; see TABLE 1, Example 3 which contains mono and di(myristyl alcohol PO2EO4) phosphoric ester, Example 4 which 

    PNG
    media_image2.png
    332
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    118
    420
    media_image3.png
    Greyscale


Tomioka et al. does not explicitly teach employment of compounds of formulae (I), (II) or (III), wherein m is 5 to 15 (instant b), n is 7 to 20 (instant a) in the asphalt composition. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize parameters such as moles of propylene oxide (PO units), and ethylene oxide (EO units) in formulae (I), (II) or (III), i.e a and b as in instant claims 3, 4. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize parameters such as 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize parameters such as mole ratio of compounds where m = 1 to compounds where m =2 is in the range as in instant claims 1 i.e 1:1 to 3:1. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to optimize parameters such as mole ratio of compounds where m = 1 to compounds where m =2 as in instant claim 1 with reasonable expectation of success of employing the phosphates of formulae, (I), (II) or (III) as taught by Tomioka et al. with desired properties.


Prior Art made of Record:
Lucien et al. (FR 2394602, PTO-1449); 
WO2016/097162;
US "6566408", PTO-1449, instant Formula (I) genus…aqueous surfactant composition;
US, 4,830,764;
US 4976769: POE(3)-POP(5) 2-ethylhexyl phosphate, or herbicide composition;

JP 2001355189;

EP 926191….X is H…..instant genus of Formula (I), Asphalt compositions;  

    PNG
    media_image4.png
    43
    270
    media_image4.png
    Greyscale


KR 20000010741 A: PHOSPHATE ESTERS OF ETHER BLOCK COPOLYMERS AND THEIR DISPERSANTS;

WO 2015197392        
Herbicidal compositions comprising cornexistin, see Table, page 25, 1.3.7;    

JP2002003356: composition contains polyoxyethylene polyoxypropylene alkyl ether phosphate, polyoxyethylene polyoxypropylene cetyl ether phosphate (Crodafos SG)/not a mixture;  
    
JP 56165071: finishes for synthetic fibres…[58206-38-5] polyethylene-polypropylene glycol lauryl ether phosphate K salt. 
           
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).